Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31st, 2022 has been entered.
Status of Claims
2.	Claims 50-72 are currently under examination wherein claims 50 and 56 have been amended in applicant’s amendment filed on March 31st, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 50-72 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang et al. ("Recycling of metals from waste Sn-based alloys by vacuum separation",
TRANSACTIONS OF NONFERROUS METALS SOCIETY OF CHINA : ENGLISH EDITION = ZHONGGUO-YOUSE-JINSHU-XUEBAO, ELSEVIER, AMSTERDAM, NL, vol. 25, no. 4, 6 May 2015 (2015-05-06), pages 1315-1324, XP029591108, ISSN: 1003-6326, DOI: 10.1016/SI003-6326(15)63730-X).
	With respect to claims 50-72, Yang et al. discloses or suggests a crude solder alloy comprising by mass 17.0-92.9% Sn, 1.02-77.99% Pb, 73.00-99.83% Sn and Pb, 0.0066-0.8700% Cu, 0.017-27.000% Sb, up to 0.1141% Bi, up to 1.61% As, 0.0008-0.0124% Ni, less than 3% Zn, 0.001-0.078% Fe and 0-0.0003% Al (abstract, Section 3, Tables 2, 3, 7, 10 and 16). Yang et al. further discloses a crude solder alloy of Sn-Pb-Sb-As containing by mass up to 2.15% of other elements (Table 10), at least suggesting that    Yang et al. further discloses a crude solder alloy of Sn-Pb-Sb-As containing by mass up to 2.15% of other elements and/or impurities (Table 10), at least suggesting an upper Cu content of about 2.15% or less which would overlap the Cu content ranges as claimed in claims 50 and 56 as amended. The S content range in Yang et al.’s crude solder alloy would overlap the claimed range because the instantly claimed and Yang et al.’s crude solder alloys are substantially identical in composition and would have similar impurities at similar levels. The elemental content rages and the combined content range of Sn and Pb disclosed by Yang et al. overlap the claimed ranges respectively. The highest Al content disclosed by Yang et al. is close to the lowest Al content as claimed in claim 72. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the ranges disclosed by Yang et al. with an expectation of success because Yang et al. discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s arguments filed on March 31st, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Yang et al. does not disclose the highest combined content of the Sn and Pb and the lowest contents of Cu and S as claimed respectively. In response, see the rejections of the claimed contents above. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. Furthermore, the examiner notes that the vacuum distillation time is a process limitation. The applicant’s argument is not commensurate in scope with the instant product claims. Even though the instant product claims 50-72 are limited by and defined by the process, determination of patentability is based on the product itself. Yang et al. discloses a crude solder alloy, which reasonably appears to be only slightly different than the claimed crude solder alloy as discussed above. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.







Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/31/2022